UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q/A (Mark One) þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES AND EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2010 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number:-001-33810 AMERICAN PUBLIC EDUCATION, INC. (Exact name of registrant as specified in its charter) Delaware 01-0724376 (State or other jurisdiction of (I.R.S. Employer Incorporation or organization) Identification No.) 111 West Congress Street Charles Town, West Virginia 25414 (Address, including zip code, of principal executive offices) (304)724-3700 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. Yes þ No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes oNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer, or a smaller reporting company. See the definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer þ Non-accelerated filer o Smaller reporting company o (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yes o No þ The total number of shares of common stock outstanding as of August 3, 2010 was 18,477,790. EXPLANATORY NOTE This Amendment No.1 on Form 10-Q/A (this “Form 10-Q/A”) is an amendment to the Registrant’s Quarterly Report on Form 10-Q for the period ending June 30, 2010 (the “Form 10-Q”). This Form 10-Q/A is being filed to correct certain line items in the Consolidated Statement of Cash Flows filed in Part I, Item 1 of the Registrant’s Form 10-Q, which was originally filed with the Securities and Exchange Commission on August 5, 2010.In the original filing of the Form 10-Q, the Consolidated Statement of Cash Flows reflected a $10,000,000 purchase of marketable securities during the period ended June 30, 2010.Consistent with the discussion of liquidity and capital resources in Management’s Discussion and Analysis of Financial Condition and Results and Operations, no amounts should have been reflected as being used for that purpose and cash and cash equivalents in the Consolidated Statement of Cash Flows at the end of the period should have been higher by $10,000,000 at June 30, 2010, or $86,163,000 in the aggregate. Other than as set forth above, no changes have been made to the Form 10-Q, and this Form 10-Q/A does not reflect any subsequent information or events occurring after the original filing date of the Form 10-Q or modify or update in any way disclosures made in the Form 10-Q. AMERICAN PUBLIC EDUCATION, INC. FORM 10-Q INDEX Page PART I – FINANCIAL INFORMATION Item1.Financial Statements 3 Item2.Management’s Discussion and Analysis of Financial Condition and Results of Operations 9 Item3.Quantitative and Qualitative Disclosures About Market Risk 16 Item4.Controls and Procedures 16 PART II – OTHER INFORMATION Item1.Legal Proceedings 16 Item1A.Risk Factors 17 Item2.Unregistered Sales of Equity Securities and Use of Proceeds 18 Item3.Defaults Upon Senior Securities 18 Item4.[Removed and Reserved] 18 Item5.Other Information 18 Item6.Exhibits 19 SIGNATURES 20 2 PART I – FINANCIAL INFORMATION Item1. Financial Statements AMERICAN PUBLIC EDUCATION, INC. Consolidated Balance Sheets (In thousands) As of June 30, As of December 31, (Unaudited) ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable, net of allowance of $1,729 in 2010 and $896 in 2009 Prepaid expenses Income tax receivable Deferred income taxes Total current assets Property and equipment, net Other assets, net Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Accounts payable $ $ Accrued liabilities Deferred revenue and student deposits Total current liabilities Deferred income taxes Total liabilities Commitments and contingencies (Note 2) Stockholders’ equity: Preferred stock, $.01 par value; Authorized shares - 10,000; no shares issued or outstanding - - Common stock, $.01 par value; Authorized shares - 100,000; 18,462 issued and outstanding in 2010; 18,276 issued and outstanding in 2009 Additional paid-in capital Accumulated deficit ) ) Total stockholders’ equity Total liabilities and stockholders' equity $ $ The accompanying notes are an integral part of these consolidated financial statements. 3 AMERICAN PUBLIC EDUCATION, INC. Consolidated Statements of Income (In thousands, except share and per share amounts) Three Months Ended Six Months Ended June 30, June 30, (Unaudited) (Unaudited) Revenues $ Costs and expenses: Instructional costs and services Selling and promotional General and administrative Depreciation and amortization Total costs and expenses Income from operations before interest income and income taxes Interest income, net 35 29 57 40 Income before income taxes Income tax expense Net income $ Net Income per common share: Basic $ Diluted $ Weighted average number of common shares: Basic Diluted The accompanying notes are an integral part of these consolidated financial statements. 4 AMERICAN PUBLIC EDUCATION, INC. Consolidated Statements of Cash Flows (In thousands) Six Months Ended June 30, (Unaudited) Operating activities Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities Provision for bad debt Depreciation and amortization Stock-based compensation Stock issued for director compensation 89 Deferred income taxes 2 Changes in operating assets and liabilities: Accounts receivable ) Prepaid expenses and other assets ) Income tax receivable ) ) Accounts payable ) ) Accrued liabilities ) ) Deferred revenue and student deposits Net cash provided by operating activities Investing activities Capital expenditures ) ) Capitalized program development costs and other assets ) ) Net cash used in investing activities ) ) Financing activities Cash paid for repurchse of common stock ) - Cash received from issuance of common stock, net of issuance costs Excess tax benefit from stock based compensation Net cash provided by financing activities Net increasein cash and cash equivalents Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Supplemental disclosure of cash flow information Income taxes paid $ $ The accompanying notes are an integral part of these consolidated financial statements 5 AMERICAN PUBLIC EDUCATION, INC. Notes to Consolidated Financial Statements 1. Nature of the Business American Public Education, Inc. (“APEI”) together with its subsidiary (the “Company”) is a provider of exclusively online postsecondary education directed primarily at the needs of the military and public service communities that operates in one reportable segment. APEI has one subsidiary, American Public University System, Inc. (the “University System”), a West Virginia corporation, which is a regionally accredited post secondary online university that includes American Military University and American Public University. The University System achieved regional accreditation in May 2006 with The Higher Learning Commission of the North Central Association of Colleges and Schools and became eligible for participation in federal student aid programs under Title IV of the Higher Education Act of 1965, which we refer to as Title IV Programs, for classes beginning in November 2006. 2. Basis of Presentation The accompanying unaudited interim consolidated financial statements of the Company have been prepared in accordance with accounting principles generally accepted in the United States (“GAAP”).All intercompany transactions have been eliminated in consolidation.The financial statements do not include all of the information and footnotes required by GAAP for complete financial statement presentations. In the opinion of management, these statements include all adjustments (consisting of normal recurring adjustments) considered necessary to present a fair statement of our consolidated results of operations, financial position and cash flows. Operating results for any interim period are not necessarily indicative of the results that may be expected for the year ended December 31, 2010. This Quarterly Report on Form 10-Q should be read in conjunction with the Company’s consolidated financial statements and footnotes in its audited financial statements included in its Annual Report, on Form 10-K, for the year ended December 31, 2009. Use of Estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States requires management to make estimates and assumptions that affect the reported amounts in the consolidated financial statements and accompanying notes. Actual results could differ from those estimates. Recent Accounting Pronouncements In February 2010, the FASB issued ASC Topic 855, which removes the requirement for an SEC filer to disclose the date through which subsequent events have been evaluated and became effective for our interim and annual reporting periods beginning January 1, 2010. The adoption of ASC Topic 855 has not had a material impact on the Company’s financial statements. In January 2010, the FASB issued ASC Topic 820, which requires the disclosure of transfers between the observable input categories and activity in the unobservable input category for fair value measurements. The guidance also requires disclosures about the inputs and valuation techniques used to measure fair value and became effective for our interim and annual reporting periods beginning January 1, 2010. The adoption of ASC Topic 820 has not had a material impact on the Company’s financial statements. In June 2009, the FASB issued ASC Topic 860, which eliminates the concept of a qualifying special-purpose entity, creates more stringent conditions for reporting a transfer of a portion of a financial asset as a sale, clarifies other sale-accounting criteria, and changes the initial measurement of a transferor’s interest in transferred financial assets. FASB ASC Topic 860 will be effective for transfers of financial assets in fiscal years beginning after November 15, 2009, and in interim periods within those fiscal years with earlier adoption prohibited. We adopted FASB ASC Topic 860 on January 1, 2010. The adoption of ASC Topic 860 has not had a material impact on the Company’s financial statements. 6 Commitments and Contingencies The Company accrues for costs associated with contingencies including, but not limited to, regulatory compliance and legal matters when such costs are probable and can be reasonably estimated. Liabilities established to provide for contingencies are adjusted as further information develops, circumstances change, or contingencies are resolved. The Company bases these accruals on management’s estimate of such costs, which may vary from the ultimate cost and expenses associated with any such contingency. From time to time the Company may be involved in litigation in the normal course of its business.The Company is not aware of any pending or threatened litigation matters that, in the opinion of management, will have a material adverse effect on the Company’s business, operations, financial condition or cash flows. Concentration Approximately 51% and 52% of the Company’s revenues for the three and six month periods ended June 30, 2010 were derived from students who received tuition assistance from tuition assistance programs sponsored by the United States Department of Defense compared to approximately 57% and 58% of the Company’s revenues for the threeand six months ended June 30, 2009, respectively. Approximately 22% and 21% of the Company’s revenues for the three and six months ended June 30, 2010, respectively, were from students using financial aid under the Title IV programs compared to 18% and 17% for the three and six months ended June 30, 2009, respectively. A reduction in either of these programs could have a significant impact on the Company’s operations. 3. Net Income Per Common Share Basic net income per common share is based on the weighted average number of shares of common stock outstanding during the period. Diluted net income per common share also increases the shares used in the per share calculation by the dilutive effects of options and restricted stock.Stock options and restricted stock are not included in the computation of diluted earnings per share when their effect is anti-dilutive.There were no anti-dilutive stock options or restricted stock excluded from the calculation for the three and six months ended June 30, 2010. There were 84,809 anti-dilutive stock options excluded from the calculation for the three months ended June 30, 2009 and no additional anti-dilutive stock options excluded from the calculation for the six months ended June 30, 2009. 4. Income Taxes The Company is subject to U.S. Federal income taxes as well as income taxes of multiple state jurisdictions.For Federal and state tax purposes, tax years 2006-2009 remain open to examination. 5. Stock Based Compensation On August3, 2007, the Board of Directors adopted the American Public Education, Inc. 2007 Omnibus Incentive Plan (the “new equity plan”), and APEI’s stockholders approved the new equity plan on November6, 2007. The new equity plan was effective as of August3, 2007.As of June 30, 2010 there were 400,174 shares available for grant under the plan.Awards under the new equity plan may be stock options, which may be either incentive stock options or nonqualified stock options; stock appreciation rights; restricted stock; restricted stock units; dividend equivalent rights; performance shares; performance units; cash-based awards; other stock-based awards, including unrestricted shares; or any combination of the foregoing. Stock-based compensation expense related to restricted stock grants is expensed over the vesting period using the straight-line method for Company employees and the graded-vesting method for members of the Board of Directors and is measured using APEI’s stock price on the date of grant. The fair value of each option award is estimated at the date of grant using a Black-Scholes option-pricing model that uses the assumptions noted in the following table. We calculate the expected term of stock option awards using the “simplified method” in accordance with Staff Accounting Bulletins (SAB) No. 107 and 110 because we lack sufficient historical data and are unable to make reasonable expectations regarding the future. We also estimate forfeitures of share-based awards at the time of grant and revise such estimates in subsequent periods if actual forfeitures differ from original projections. We make assumptions with respect to expected stock price volatility based on the average historical volatility of peers with similar attributes. In addition, we determine the risk free interest rate by selecting the U.S. Treasury five-year constant maturity, quoted on an investment basis in effect at the time of grant for that business day. 7 June 30, 2010 June 30, 2009 Expected volatility % 27.17% to27.94 % Expected dividends % % Expected term, in years Risk-free interest rate % 1.00% to 2.46 % Weighted-average fair value of options granted during the year $ $ Options granted through June 30, 2010 vest ratably over periods of three to five years and expire in seven to ten years from the date of grant.Option activity is summarized as follows (unaudited): Weighted- Aggregate Weighted Average Intrinsic Number Average Contractual Value of Options Exercise Price Life (Yrs) (In thousands) Outstanding, December 31, 2009 $ Options granted $ Awards exercised ) $ Awards forfeited - $
